Appeal from a judgment (denominated order) of the Supreme *1422Court, Erie County (Christopher J. Burns, J.), entered May 23, 2008 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking to prohibit respondent, a Court of Claims judge, from adjourning his motions and the State of New York’s cross motions pending in petitioner’s action in the Court of Claims. Supreme Court properly dismissed the petition. “[T]he petition alleges merely an . . . abuse of discretion that does not constitute the kind of abuse or perversion of a court’s jurisdiction as would warrant the issuance of a writ of prohibition” (Matter of Tyler v Forma, 231 AD2d 891, 892 [1996]; see People ex rel. Patrick v Fitzgerald, 73 App Div 339, 345 [1902]). Present—Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.